DISSENTING OPINION OP
CHIEP JUSTICE HARRIS.
This case was tried at the -July -Term,. 1880*.and a verdict *378•given, for the- plaintiff:' A motion was made to set aside the-verdict, and the opinion of the’Court was filed September 25th, granting- the motion and ordering" a new trial. From this opinion I had the misfortune to dissent. Ilaving since well reviewed my reasons given at that time, I see no reason for changing- my opinion; and inasmuch as I then thought that the verdict should not be- set aside, and a new trial granted, it follows that I must now respectfully dissent from the corn-elusion which the majority of the-Court have reached..
Honolulu, June 6, 1881.